Title: To James Madison from John Quincy Adams, 8 February 1811
From: Adams, John Quincy
To: Madison, James


Sir.St: Petersburg 8. February 1811.
I had the honour of writing you, on the 7th: of last Month, immediately after I received a letter from the Secretary of State of 15. October, with the letter of leave to His Majesty the Emperor of Russia; and of informing you that I should not deliver that letter, untill the receipt of further Instructions from you. It was not untill last Evening that I had the pleasure of receiving your very obliging private letter of 16. October; which has relieved me from some concern which I felt, lest in withholding the letter for the Emperor, I should have incurred a delay in the execution of your intentions, and has at the same time explained to me, what the general terms of the Secretary of State’s letter had left me to conjecture; the Source, of the application to you, for your permission to me to return home.
My Mother, who during the whole course of my life, has been as much my guardian Angel, as my earthly Parent, had probably been informed of dispositions, which on my first arrival here, I had thought it necessary to make, to draw upon my property in America, to meet the expenditures which I expected to find indispensible. Alarmed at the prospect which these arrangements might open to futurity, for my rising family, she must have concluded that delicacy alone had restrained me from asking an immediate recall, and that in expressing this wish to you, without my knowledge, she was sparing that delicacy, and at the same time saving me from a sacrifice which might reach beyond the extent of my means.
I have already had the honour to inform you, that my experience here, has proved much less burdensome than my Expectations—and that whatever my continuance here may be, my expenditures will be adapted with sufficient accuracy to the allowance made me by my Country—That the Season for some months, and the Circumstances of my family, for the remainder of this year, will in all probability, make it impracticable for me to embark for such a voyage as that to the United States, and that I shall thus have ample time to receive your definitive Instructions, with respect to the letter of leave to the Emperor. And I have expressed the wish, which I now beg leave to repeat, that in the exercise of your pleasure with regard to my continuance here, or to my recall, you would have the goodness to consult considerations of a public Nature, alone; with the most explicit assurance, that I shall not only cheerfully acquiesce, but shall find my strongest gratification, either in remaining here, or in returning to the United States, as you shall deem either alternative most conducive to the public interest. If indeed I should receive my recall at a time, when I could not immediately embark, it would subject me to some inconvenience, to which however I should willingly submit under the consideration that it would be compensated by an equivalent benefit to the public.
Though I have not delivered to the Emperor the letter of leave, I thought it most respectful and proper to give notice to the Chancellor Count Romanzoff that I had received it; with an intimation that as it had been prompted by considerations relating altogether to my personal affairs, and as they would for some time prevent my departure, I should with His Majesty’s Approbation reserve the letter for the present, and probably untill I should receive your further orders. The Count not only approved of this course, but was pleased to express in flattering terms, his own regret and that of His Majesty’s Government in general at the prospect of my departure. The Emperor himself, whom I have had the honour of seeing twice since the receipt of the despatches, and who had doubtless been informed by Count Pahlen, of my probable return, was pleased both times to express himself in the most gracious manner to the same effect. I have indeed during the whole course of my residence here, both in respect to myself and to my family, received from the Emperor, as well as from Count Romanzoff, marks of distinction, and of attention, calculated to render my situation as agreeable as the nature of things will admit; but which in my public Correspondence with the Secretary of State, I have not noticed in detail; to avoid deriving a self-importance which might be ridiculous, from Courtesies altogether personal.
I am conscious, Sir, that an apology is due from me, for occupying so much of your time, with an object which belongs so essentially to my particular affairs—And I cannot but regret, although it was from motives of the most affectionate concern for me, that the subject was brought before you for consideration at all. Yet, as it has given the occasion upon which you have the goodness to express the sentiments relating to me, contained in your favour of 16 October, I ought perhaps rather to consider it as fortunate. The reasons which you suggest against my immediate departure are so entirely in unison with my own opinions, that had my continuance here been as inconvenient even as my first expectations had anticipated, I should have considered it my duty to remain untill your further pleasure should be known: but under the present Circumstances when I could not without more than inconvenience embark for America, with my family, your perswasion that my remaining here some time longer will be of public advantage is the more gratifying to me, as, however inconvenient it might prove to myself to go, I should be unwilling to stay here an hour, after you should judge that the public expediency would advise my recall. With great respect and attachment, I am, Sir, your very humble & obedt: Servt:
John Quincy Adams.
